          Case 1-18-42228-cec         Doc 49       Filed 04/18/19   Entered 04/18/19 17:22:54




ROBINSON BROG LEINWAND GREENE                                  Hearing Date and Time:
 GENOVESE & GLUCK P.C.                                         May 22, 2019 at 3:30 p.m.
875 Third Avenue
New York, New York 10022
Fred B. Ringel
Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                         Chapter 11

FMTB BH LLC,                                                   Case No: 18-42228-cec

                                       Debtor.
----------------------------------------------------------X

                       NOTICE OF DEBTOR’S MOTION FOR
                   ENTRY OF ORDER EXTENDING EXCLUSIVE
           RIGHT TO FILE A PLAN OF REORGANIZATION AND TO SOLICIT
         ACCEPTANCES WITH RESPECT THERETO AND FOR RELATED RELIEF

            PLEASE TAKE NOTICE, that upon the annexed motion of FMTB BH LLC (the

“Debtor”), by its counsel, Robinson Brog Leinwand Greene Genovese & Gluck P.C., dated April

18, 2019, a hearing (the “Hearing”) will be held before Honorable Carla E. Craig, Chief United

States Bankruptcy Judge, at the United States Bankruptcy Court, Eastern District of New York,

271-C Cadman Plaza East, Brooklyn, New York 11201, on May 22, 2019 at 3:30 p.m., or as

soon thereafter as counsel can be heard, for entry of an order extending the Debtor’s exclusive

right to file a plan of reorganization and to solicit acceptances with respect thereto and for related

relief.

            PLEASE TAKE FURTHER NOTICE, that responses, if any, to the relief sought in the

motion, must be in writing setting forth the facts and authorities upon which a response is based,




{00952057.DOCX;1 }
         Case 1-18-42228-cec       Doc 49   Filed 04/18/19     Entered 04/18/19 17:22:54




filed with the Clerk of the Court, United States Bankruptcy Court, 271-C Cadman Plaza East,

Brooklyn, New York 11201, with a copy to Chambers, provided, however, that pursuant to

general order No. M-559 re Electronic Case Filing Procedures (as amended from time to time),

entities with Internet access shall file responses (formatted with Adobe Acrobat, rider 3.0) at

http://www. nyeb.uscourts.gov., and serve so as to be received by the attorneys for the Debtor,

Robinson Brog Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue, New York, New

York 10022, Attention: Fred B. Ringel., no later than seven (7) days prior to the hearing (the

“Response Deadline”).

            PLEASE TAKE FURTHER NOTICE, that if no responses are timely filed and served

with respect to the motion, the Debtor may, on or after the Response Deadline, submit to the

Court an order substantially in the form of the proposed order annexed to the motion, which

order may be entered with no further notice or opportunity to be heard.

DATED:               New York, New York
                     April 18, 2019

                                              ROBINSON BROG LEINWAND GREENE
                                              GENOVESE & GLUCK P.C.
                                              Attorneys for the Debtor
                                              875 Third Avenue
                                              New York, New York 10022
                                              (212) 603-6300

                                              By:_/s/ Fred B. Ringel
                                                      Fred B. Ringel




{00952057.DOCX;1 }
                                                 2
         Case 1-18-42228-cec           Doc 49      Filed 04/18/19     Entered 04/18/19 17:22:54




ROBINSON BROG LEINWAND GREENE                                    Hearing Date and Time:
 GENOVESE & GLUCK P.C.                                           May 22, 2019 at 3:30 p.m.
875 Third Avenue
New York, New York 10022
Fred B. Ringel
Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                           Chapter 11

FMTB BH LLC,                                                     Case No: 18-42228-cec

                                       Debtor.
----------------------------------------------------------X

          DEBTOR’S MOTION FOR ENTRY OF ORDER EXTENDING EXCLUSIVE
            RIGHT TO FILE A PLAN OF REORGANIZATION AND TO SOLICIT
         ACCEPTANCES WITH RESPECT THERETO AND FOR RELATED RELIEF

TO THE HONORABLE CARLA E. CRAIG,
CHIEF UNITED STATES BANKRUPTCY JUDGE:

            FMTB BH LLC, the debtor and debtor in possession (the “Debtor”), by its attorneys

Robinson Brog Leinwand Greene Genovese & Gluck P.C., seeks the entry of an order, a

proposed form of which is annexed to this application as Exhibit A, pursuant to Section 1121 of

Title 11 of the United States Code (the “Bankruptcy Code”) extending the time within which the

Debtor has the exclusive right to file a plan of reorganization and to solicit acceptances with

respect thereto for 120 days through and including August 16, 2019 and October 17, 2019,

respectively. In support thereof, the Debtor states:

                                      JURISDICTION AND VENUE

            1.       Jurisdiction over this application is vested in the United States District Court for




{00999668.DOCX;1 }
         Case 1-18-42228-cec           Doc 49     Filed 04/18/19     Entered 04/18/19 17:22:54




this District pursuant to 28 U.S.C. § 1334.

            2.       This is a core proceeding arising under title 11 of the United States Code. See 28

U.S.C. § 157(b)(1). The statutory predicate for the relief sought is Section 1121 of the

Bankruptcy Code.

            3.       Venue of this civil proceeding in this district is proper pursuant to 28 U.S.C §

1409.

                                              BACKGROUND

            4.       The Debtor is a limited liability company currently under contract to purchase the

five separate pieces real property located at (a) 1821 Topping Avenue, Bronx New York, which

is owned by 1821 Topping Avenue LLC; (b) 1974 Morris Avenue, Bronx, New York, which is

owned by 1974 Morris Avenue LLC; (c) 1988 Morris Avenue, Bronx, New York, which is

owned by 1988 Morris Avenue LLC; (d) 770 Beck Street, Bronx, New York, which is owned by

700 Beck Street LLC; and (e) 1143 Forest Avenue, Bronx, New York, which is owned by 1143

Forest Avenue LLC ((a) – (e), together, the “Properties”). Each contract of sale with respect to

the individual Properties are virtually identical, except for the sale price.

            5.       On April 23, 2018 (the “Petition Date”), the Debtor filed a petition for relief under

chapter 11 of the title 11 of the United States Code. The Debtor’s case was commenced in order

for the Debtor to exercise its rights under the Bankruptcy Code and seek specific performance

from the sellers of the Properties to close on the sale of the Properties pursuant to each respective

contract of sale.

                                              RELIEF REQUESTED

            6.       Pursuant to section 1121(b) of the Bankruptcy Code, the Debtor has the exclusive




{00999668.DOCX;1 }
                                                       2
         Case 1-18-42228-cec          Doc 49     Filed 04/18/19     Entered 04/18/19 17:22:54




right to file a plan of reorganization during the first 120 days following the Petition Date (the

“Exclusivity Period”). In addition, pursuant to Section 1121(c)(3) of the Bankruptcy Code, the

Debtor is given the exclusive right to solicit acceptances to any plan filed during the Exclusivity

Period for one hundred eighty (180) days following the Petition Date (the “Acceptance Period,”

together with the Exclusivity Period, the “Exclusive Periods”). Pursuant to Section 1121(d) of

the Bankruptcy Code, this Court may extend the Exclusive Periods.

            7.       The current Exclusivity Period and Acceptance Period expire on April 18, 2019

and October 17, 2019, respectively. The filing of a motion pursuant to Section 1121(d) prior to

the expiration of the Exclusive Periods tolls the deadline pending resolution of such motion. See

11 U.S.C. § 1121(d)(1) (“[s]ubject to paragraph (2) on request of a party in interest made within

the respective periods specified in subsections (b) and (c) of this section . . . the court may for

cause reduce or increase the 120 day period or the 180 day period referred to in this section.”)

(emphasis added).

            8.       This is the Debtor’s third request for an extension of the Exclusive Periods. The

Debtor seeks the entry of an order: (i) extending the Exclusivity Period for 120 days to and

including August 16, 2019, and in the event the Debtor timely files a plan within said extension,

(ii) extending the Acceptance Period for 120 days to and including October 17, 2019; to ensure

that this Court, the Debtor and other parties in interest are not distracted by the filing of any

competing or premature plans.

            9.       The Debtor submits it should be granted the requested extensions of the Exclusive

Periods so that it will have sufficient time to, inter alia, formulate, file and confirm a plan of

reorganization.




{00999668.DOCX;1 }
                                                      3
         Case 1-18-42228-cec           Doc 49     Filed 04/18/19      Entered 04/18/19 17:22:54




             CAUSE EXISTS FOR AN EXTENSION OF THE EXCLUSIVE PERIODS

            10.      The Debtor’s Exclusive Periods may be extended by this Court for “cause”

pursuant to Section 1121(d) of the Bankruptcy Code.

            11.      The moving party bears the burden of establishing that cause exists for an

extension of exclusivity under Section 1121(d) of the Bankruptcy Code. In re Texaco, Inc., 76

B.R. 322, 326 (Bankr. S.D.N.Y., 1987). Whether cause exists to extend a debtor’s exclusive

period is a decision committed to the sound discretion of the bankruptcy court based upon the

facts and circumstances of each particular case. See, e.g., In re Adelphia Commc’ns Corp., 352

B.R. 578, 586 (Bankr. S.D.N.Y. 2006), First American Bank of New York v. Southwest Gloves

and Safety Equipment, Inc., 64 B.R. 963, 965 (D. Del. 1986); Texaco, 76 B.R. at 325; In re

Reetz, 61 B.R. 412, 414 (Bankr. W.D. Wis. 1987); In re Tony Downs Foods Co., 34 B.R. 405,

407 (Bankr. D. Minn. 1983). Bankruptcy courts exercise broad flexibility in making such

determinations. See, H.R. Rep. No. 595, 95th Cong., 2d Sess. 232 (1978); See also In re Perkins,

71 B.R. 294 (W.D. Tenn. 1987) (“The hallmark of [Section 1121(d)] is flexibility”).

            12.      Bankruptcy courts generally focus on nine factors to determine whether a motion

to extend exclusivity pursuant to 11 U.S.C. § 1121(d) should be granted:

            (a)      the size and complexity of the case;
            (b)      the necessity for sufficient time to permit the debtor to negotiate a plan of
                     reorganization and prepare adequate information;
            (c)      the existence of good faith progress toward reorganization;
            (d)      the fact that the debtor is paying its bills as they become due;
            (e)      whether the debtor has demonstrated reasonable prospects for filing a
                     viable plan;
            (f)      whether the debtor has made progress in negotiations with its creditors;
            (g)      the amount of time which has elapsed in the case;
            (h)      whether the debtor is seeking an extension of exclusivity in order to
                     pressure creditors to submit to the debtor’s reorganization demands; and
            (i)      whether an unresolved contingency exists.



{00999668.DOCX;1 }
                                                       4
         Case 1-18-42228-cec           Doc 49     Filed 04/18/19     Entered 04/18/19 17:22:54




In re Adelphia 352 B.R. at 857.

            13.      The Debtor submits that factors “(h)” and “(i)” are inapplicable to the instant case.

The Debtor submits that it satisfies factors “(a)” through “(g)” which militate towards granting

the relief requested.

            14.      Since the Debtor’s last extension of its Exclusive Periods, the Debtor continues to

litigate the adversary proceeding commenced against 1988 Morris Avenue LLC, 1974 Morris

Avenue LLC, 700 Beck Street LLC, 1143 Forest Avenue LLC, and 1821 Topping Avenue LLC

(collectively, the “Sellers”). A second discovery order was entered on April 4, 2019, extending

the Debtor and Sellers discovery deadline to May 10, 2019. As discovery is coming towards an

end, the Debtor will determine if it is in a position to file any dispositive motion, and if

necessary, prepare for trial. Until the adversary proceeding is resolved, either by settlement or

through litigation, the Debtor is unable to engage in meaning negotiations with its creditors or

formulate a plan of reorganization as the contracts (and Properties should the Debtor close on the

contracts) are currently the Debtor’s principle asset.

            15.      The Debtor submits that in light of the instant facts and circumstances and in

order to provide the Debtor with sufficient time to continue its litigation against the Sellers, that

good cause exists to extend the Exclusive Periods. The Debtor believes that the requested

extensions will promote the orderly reorganization of the Debtor without the need to devote

unnecessary time, money and energy to defending against or responding to a competing plan.

            16.      The Debtor has served this application on the Office of the United States Trustee,

the holders of twenty largest unsecured claims, counsel to the Sellers, and all parties who have




{00999668.DOCX;1 }
                                                       5
         Case 1-18-42228-cec          Doc 49     Filed 04/18/19     Entered 04/18/19 17:22:54




filed notices of appearance in this case. The Debtor submits that such service be deemed

appropriate and sufficient under the circumstances.

            17.      No prior application for the relief sought has been made by the Debtor to this or

any other court.

            WHEREFORE, the Debtor respectfully requests that this Court grant the relief sought in

this motion and enter an order pursuant to Sections 1121(b), (c)(3) and (d) of the Bankruptcy

Code: (i) extending the Debtor’s exclusive right to file a plan of reorganization to and including

August 16, 2019; (ii) and in the event that the Debtor files a plan of reorganization prior to

August 16, 2019, further extending the Debtor’s right to solicit acceptances with respect thereto

to and including October 17, 2019; and (iii) granting to the Debtor such other and further relief

as may be just and appropriate.

Dated: New York, New York
       April 18, 2019                              ROBINSON BROG LEINWAND
                                                    GREENE GENOVESE & GLUCK P.C.
                                                   Attorneys for the Debtor
                                                   875 Third Avenue, 9th Floor
                                                   New York, New York 10022
                                                   Tel. No.: 212-603-6300

                                                   By: __/s/ Fred B. Ringel
                                                         Fred B. Ringel




{00999668.DOCX;1 }
                                                      6
Case 1-18-42228-cec   Doc 49   Filed 04/18/19   Entered 04/18/19 17:22:54




                        EXHIBIT A
         Case 1-18-42228-cec          Doc 49      Filed 04/18/19   Entered 04/18/19 17:22:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

FMTB BH LLC,                                                  Case No: 18-42228-cec

                                       Debtor.
----------------------------------------------------------X

                        ORDER EXTENDING EXCLUSIVE
           RIGHT TO FILE A PLAN OF REORGANIZATION AND TO SOLICIT
         ACCEPTANCES WITH RESPECT THERETO AND FOR RELATED RELIEF

          UPON the motion dated April 18, 2019 (the “Motion”) of FMTB BH LLC (the

“Debtor”), the debtor and debtor in possession herein seeking the entry of an order pursuant to

section 1121 of Title 11 of the United States Code (the “Bankruptcy Code”): (i) extending the

Debtor’s exclusive right to file a plan of reorganization through and including August 16, 2019;

and (ii) in the event that the Debtor files a plan of reorganization on or prior to that date,

extending the Debtor’s right to solicit acceptances with respect thereto through and including

October 17, 2019; and a hearing on the Motion having come to be heard on [ ], 2019; and

Robinson Brog Leinwand Greene Genovese & Gluck P.C. appearing for the Debtor; and such

other parties whose identities are reflected in the record of the hearing having been heard with

respect thereto; and it appearing that due and sufficient cause appearing therefor, it is:

          ORDERED, that the Debtor’s exclusive right to file a plan of reorganization pursuant to

section 1121 of the Bankruptcy Code is extended through and including August 16, 2019 (the

“Exclusivity Period”); and it is further




{00999670.DOC;1 }561746
      Case 1-18-42228-cec        Doc 49     Filed 04/18/19      Entered 04/18/19 17:22:54




       ORDERED, that in the event that the Debtor files a plan of reorganization within the

time set forth in the preceding paragraphs, then the Debtor’s exclusive right to solicit

acceptances with respect thereto pursuant to §1121(c)(3) of the Bankruptcy Code is extended to

October 17, 2019 (the “Acceptance Period”); and it is further

       ORDERED, that the entry of this order is without prejudice to the Debtor’s right to seek

additional extensions of the Exclusivity Period and Acceptance Period pursuant to §1121 of the

Bankruptcy Code.




                                        {00999670.DOC;1 }2
